         Case 2:20-cv-01311-JB-GJF Document 1 Filed 12/17/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW MEXICO
                                          :
AERO TECH, INC.,                          :
                                          :
                        Plaintiff,        :
                                          :
                                             Case No.: 1:20-cv-1311
                 -against-                :
                                          :
                                          :
GREAT AMERICAN INSURANCE COMPANY dba :
GREAT AMERICAN INSURANCE GROUP AND :
GREAT AMERICAN INSURANCE AGENCY, INC., :
                                          :
                        Defendants.       :
                                          :

                                     NOTICE OF REMOVAL


       PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1332, 1441(a) and 1446,

Defendant Great American Insurance Company (“Great American”) through its attorneys

Schnader Harrison Segal & Lewis LLP and Modrall, Sperling, Roehl, Harris & Sisk, hereby files

its Notice of Removal to this Court of an action pending against it in the State of New Mexico’s

Ninth Judicial District Court, County of Curry. Removal is based on the following grounds:

       1.      On November 17, 2020, this action was commenced by Plaintiff in the State of

New Mexico’s Ninth Judicial District Court, County of Curry via the filing of a Summons and

Complaint. This case is known as Aero Tech, Inc. v. Great American Insurance Company dba

Great American Insurance Group and Great American Insurance Agency, Inc., Case No. D-905-

CV-2020-00490. The complaint is attached hereto as Exhibit A. The remainder of the state court

filings are attached as Exhibit B.

       2.      Aero Tech alleges that Great American wrongfully denied its insurance claim for

approximately $700,000 for damage to the engine of an aircraft bearing Registration No.
         Case 2:20-cv-01311-JB-GJF Document 1 Filed 12/17/20 Page 2 of 4




N802AL, and is asserting causes of action for breach of contract, breach of fiduciary duty, and

declaratory judgment. Exhibit A.

        3.      This case may be removed based on the diversity jurisdiction of this Court.

        4.      This Court has diversity jurisdiction over this action under 28 U.S.C. § 1332(a),

which provides, in relevant part: “The district courts shall have original jurisdiction of all civil

actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between . . . citizens of different States . . . .”

        5.      Complete diversity of citizenship exists.

        6.      Upon information and belief, Aero Tech is a Delaware corporation with its

principal place of business in the City of Clovis, Curry County, New Mexico.

        7.      Great American is a corporation organized and existing under the laws of Ohio,

with its principal place of business in Cincinnati, Ohio.

        10.     Plaintiff seeks recovery for damage to an aircraft engine totaling approximately

$700,000. See Complaint, Exhibit “A”, at ¶ 23. Accordingly, the amount in controversy is in

excess of $75,000.

        11.     Pursuant to 28 U.S.C. § 1446(b), a defendant may remove an action within 30

days after receipt of a copy of the complaint through service or otherwise.

        12.     The complaint was served on Great American through CT Corporation System on

November 17, 2020. Accordingly, this Notice of Removal is timely as it is being filed within 30

days of service of the Complaint by Aero Tech.

        13.     Finally, the United States District Court for the District of New Mexico is the

proper venue for removal of this action because it is the district in which the state court action is

pending. See 28 U.S.C. § 1446(a).




                                                    -2-
          Case 2:20-cv-01311-JB-GJF Document 1 Filed 12/17/20 Page 3 of 4




         14.    Written notice of the filing of this Notice will be served on the adverse parties as

required by 28 U.S.C. 1446(d).

         15.   A true and correct, time stamped copy of this Notice will be filed with the District

Court for Curry County, New Mexico, as provided by 28 U.S.C. 1446(d).

         16.    Great American is the only named Defendant in this case, so consent of other

parties is not required.

         WHEREFORE, Defendant Great American Insurance Company herein requests that this

action be removed from the State of New Mexico’s Ninth Judicial District Court to the United

States District Court for the District of New Mexico.

Dated:    December 17, 2020

                                              Respectfully Submitted,

                                              MODRALL, SPERLING, ROEHL,
                                                HARRIS & SISK

                                              By /s/ Jeremy K. Harrison
                                                      Jeremy K. Harrison
                                                      Post Office Box 2168
                                                      500 Fourth Street NW, Suite 1000
                                                      Albuquerque, New Mexico, 87103-2168
                                                      (505) 848-1883
                                                      jkh@modrall.com

                                                      -and-

                                                      Barry S. Alexander
                                                      Schnader Harrison Segal & Lewis LLP
                                                      140 Broadway, 31st Floor
                                                      New York, New York 10005
                                                      (212) 973-8099
                                                      balexander@schnader.com

                                                      Attorneys for Defendant
                                                      Great American Insurance Company




                                                -3-
       Case 2:20-cv-01311-JB-GJF Document 1 Filed 12/17/20 Page 4 of 4




To:   Stephen Doerr, Esq.
      Doerr & Knudson, P.A.
      212 West First Street
      Portales, New Mexico 88130
      (575) 359-1289
      steve@yucca.net

      Robert L. Lakind
      Szaferman Lakind
      101 Grovers Mill Road, Suite 200
      Lawrenceville, NJ 08648
      (609) 275-0607
      rLkind@szaferman.com

      Attorneys for Plaintiff
      Aero Tech, Inc.




                                         -4-
